Citation Nr: 1520925	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a pulmonary disability, claimed as emphysema or chronic obstructive pulmonary disease (COPD), and, if so, whether the Veteran is entitled to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1946 to September 1947. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of the claims file has been transferred to the Los Angeles, California RO.

During the pendency of this appeal, the Veteran was granted special monthly pension by reason of being housebound. See April 2015 rating decision. No disagreement with this grant of benefits, or the denial of special monthly pension based on the need for aid and attendance in that same rating decision, appears in the file before the Board. No issue regarding special monthly pension is before the Board at this time.
 
During the pendency of this appeal, the Veteran also submitted a request for a waiver of an overpayment. See June 2010 correspondence. The record reveals that this claim is not before the Board for appellate review.

The Veteran's claims file is wholly electronic (virtual VA and E folder documents on the VBMS electronic system).


FINDINGS OF FACT

1. The Veteran's claim for service connection for a respiratory disorder, to include as due to tobacco use in service, was denied by the Board in November 2001 and the Veteran did not appeal that decision.

2. An October 2014 medical statement linking a current respiratory disorder to the Veteran's service is new and material to reopen the claim.
3. The preponderance of the persuasive medical evidence establishes that it is less than likely that and incident of the Veteran's service, to include exposure to dust and asbestos, are related to the Veteran's current COPD.  


CONCLUSIONS OF LAW

1. Evidence received since a November 2001 Board decision which denied entitlement to service connection for a respiratory disorder, to include as secondary to tobacco use, is new and material to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2. The criteria for service connection for a respiratory disorder, to include emphysema or COPD, are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran has previously sought service connection for a respiratory disorder, to include emphysema or COPD.  That claim was last denied on the merits by the Board, in a decision issued in July 2001. The Veteran did not appeal the Board's decision, and that decision became final.  Subsequently, a request to reopen the claim was denied by the RO in November 2004.  A request to reopen was again denied in November 2010, leading to this appeal.  A supplemental statement of the case (SSOC) prepared in October 2014 reflects that the RO reopened the claim and considered it on the merits. 

The Board has jurisdictional responsibility to determine whether there is new and material evidence to properly reopen a service-connection claim if there is a prior final denial. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  The Board must determine whether there is new and material evidence to reopen this claim before proceeding further with appellate review. VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed. VA determines whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above. See Elkins v. West, 12 Vet. App. 209 (1999); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not new and material, the inquiry ends and the claim cannot be reopened. In determining whether the evidence is new and material, the credibility of the newly presented evidence, that is, evidence obtained since the last final disallowance, is presumed. See Evans v. Brown, 9 Vet. App. 273 (1996). The Board is required to consider all of the evidence received since the last disallowance. Hickson v. West, 12 Vet. App. 247, 251 (1999).

38 C.F.R. § 3.156(a) creates a low threshold for the evidence required to reopen a claim. The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran contends that he incurred a respiratory disorder as the result of his service. The service medical records do not disclose incurrence of a respiratory disorder in service, but the record establishes that the incomplete service treatment records are not dispositive of the claim. Most recently, in October 2014, the Veteran submitted a medical opinion from K.S., MD. Dr. KS stated that the poor health conditions during World War II, the poor air quality, and the Veteran's exposure to various chemicals and dust particles, contributed to the Veteran's current chronic pulmonary disease. 

This opinion is favorable to the Veteran. The Board agrees with the RO that this medical evidence is new and material, requiring VA to reopen and reconsider the claim. Shade v. Shinseki, supra.

Once a claim has been reopened, the Board may consider the claim on the merits, if adequate development has been conducted. In this case, multiple attempts have been made to obtain additional service treatment records and the Veteran has been afforded opportunities to submit or identify additional post-service medical and nonmedical records. Although the Veteran has identified additional VA treatment records which are not associated with the claims file, the Veteran has been notified that repeated searches have been unsuccessful in locating those records. The Veteran has been afforded VA examination. The claim for service connection may be addressed on the merits. 

Claim for service connection for a respiratory disorder

Service connection is warranted if the Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified in service (or within a defined presumptive period), and the Veteran presently has the same condition. Bronchiectasis is defined as a chronic disease, but neither COPD nor emphysema is defined as a chronic disease. See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Facts and analysis

The Veteran's service treatment records, except for physical examination at induction in 1946, are unavailable. In response to RO requests, the National Personnel Records Center has stated that the Veteran's service treatment records and personnel records were destroyed in a 1973 fire.  Despite numerous attempts to locate additional records, no information has been reconstructed.  

In this regard, it is important for the Veteran to understand that the loss of service medical records dated from 1946 to 1947 is not prejudicial to his claim, as the Board will accept what the Veteran has said regarding his service as truth. The Veteran contends that he was exposed to dust, asbestos, and chemicals in service, and was treated for respiratory system problems. 

The record, including the Board's July 2001 decision references service medical records which disclosed treatment of a sexually transmitted disease during service and the presence of acute pharyngitis on separation examination. The Board notes that no service medical treatment record or separation examination is associated with the electronic claims file. Because the service medical records are unavailable, the Board assumes, for purposes of this claim, that the Veteran was exposed to those substances.  The critical question is whether the Veteran's current problem is related to the in-service exposures he has reported. 

In October 1971, a medical facility at which the Veteran was being treated for GI (gastrointestinal) bleeding sought confirmation of the Veteran's service. See VA Form 10-7131, with Part I completed in October 1971 and part II completed in November 1971. 

In February 1978, the Veteran submitted a claim for service connection for emphysema, chronic. The Veteran indicated he had been treated for emphysema since 1971 by a private physician, and had been hospitalized in a VA hospital for treatment of emphysema in January 1977. 

The first available clinical evidence following the Veteran's 1947 service discharge is the report of a VA examination conducted in 1978. The examination record reflects that the Veteran provided a history of emphysema; the Veteran reported he was "not taking any medications or treatments" for the emphysema.  The Veteran reported that he worked for the U.S. Postal Service from 1947 to 1958 as a clerk and was self-employed as a building contractor from 1974 to 1977. The Veteran did not identify his employment from 1958 to 1974.  The Veteran also reported that he was treated at VA for a stomach complaint in 1971 and was treated for dizzy spells and shortness of breath in 1977.  The provider who conducted April 1978 VA examination assigned a diagnosis of bullous emphysema, both lungs, moderately severe and determined that pulmonary function studies showed moderate obstructive ventilatory defect.

Radiologic examination conducted for purposes of the April 1978 VA examination disclosed bullae in the upper lobes of the lungs and in the right lower lobe. The impression was bullous emphysema.  For purposes of information only, the Board notes that a bulla is defined as a large poster or blab or as a rounded projecting structure. Dorland's Illustrated Medical Dictionary 263 (31st ed. 2007). The term "bullous" means pertaining to or characterized by bullae. Id. In bullous emphysema, small air sacs which have lost their elasticity break, forming larger air sacs which may become hyperinflated.  

VA clinical records from 1999 through October 2014 are of record. These clinical records document that the Veteran has a pulmonary disability, but provide no additional information about the onset or etiology of the current pulmonary disorder. A notation in a September 2000 outpatient treatment note reflects that the history of the Veteran's COPD is unclear and was never documented. Another September 2000 VA outpatient treatment note reflects that the Veteran had been under the care of a private physician for his COPD for possibly 20 or more years.

In October 2014, VA received a medical statement from KS, M.D. Dr. KS stated that, as an African-American, the Veteran was forced to do manual labor that other soldiers did not do and was exposed to many chemicals, secondhand smoke, and asbestos and had work exposure to dust.  Over time, these exposures cause the Veteran to develop COPD. In support of his opinion, Dr. KS noted that the Veteran was treated in service for chronic breathing problems. As noted above, Dr. KS opined that the poor health conditions during World War II, the poor air quality, and the Veteran's exposure to various chemicals and dust particles contributed to the Veteran's current chronic pulmonary disease.

The examiner who conducted October 2014 VA examination recorded in detail the Veteran's contention that, while he was stationed in Japan, he was assigned to a digging detail. There were no respirators to prevent dirt and sand from getting in his lungs.  The Veteran reported post-service employment as a construction worker. The examiner stated that the Veteran's records documented chronic respiratory complications and pulmonary function testing dysfunctions and error trapping in both lungs.  The examiner concluded that it was less than likely that prolonged exposures during the Veteran's World War II service resulted in emphysema diagnosed in 1978. 

The examiner opined that his current respiratory disability was "more likely related to his 20 years history of tobacco use."

The remainder of the available evidence consists primarily of statements from the Veteran and the transcript from a video conference hearing before the Board conducted in May 2001. The transcript reflects the Veteran's contention that he was exposed to human remains, dust from digging latrines, as well as chemicals used in the latrines.

The most significant items of evidence include the Veteran's service induction records, the report of a 1978 VA examination, VA clinical records beginning in 1999, the Veteran's statements and testimony, a private opinion from KS, M.D., and the report of October 2014 VA examination.  There is very little other evidence, since the Veteran's service medical records were destroyed in a fire at the national personnel records center and VA treatment records, inpatient and outpatient, prior to 1999 cannot be located.  The Veteran has not identified or submitted private clinical evidence other than the opinion from Dr. KS, and has not provided or identified any nonclinical evidence during the period from 1947 to 1999.

As noted above, because the Veteran's service medical records are unavailable, with the exception of an induction examination, the Veteran's statements that he was placed on digging detail and was exposed to dust, that he was exposed to human remains, that he was exposed to chemicals used in latrines, and that he was exposed to asbestos, are assumed to be accurate. However, there is no record that any medical provider has assigned a diagnosis of a respiratory disorder due to dust or asbestos. The Veteran has stated that when he was first treated for a respiratory disorder after service, his private physician advised him to discontinue smoking.  There is no record or allegation that the Veteran, who was then working as a contractor in building construction, was advised that his lungs had been damaged by exposure to dust or chemicals prior to his work as a contractor.  The reports provided by the Veteran reflect that the Veteran worked for the US Postal Service for approximately 10 years after his service discharge and then worked as a building contractor. The fact that the Veteran was employed in work requiring physical exertion and heavy manual labor for many years after his service without requiring medical treatment is unfavorable to a finding that a respiratory disorder incurred in service was present proximate to the Veteran's service discharge or within any applicable presumptive period, and is unfavorable to a finding that a respiratory disorder incurred in service remains chronic post-service. 

The Veteran contends that he has been treated for COPD since 1967.  In 1978, in an application for VA benefits, the Veteran reported that he had been treated for COPD since 1971.  Thus, the Veteran himself states his treatment for COPD began no earlier than 1967.  

By 1967, approximately 20 years had elapsed after his 1947 service discharge. 

Such a lapse of time without medical treatment is unfavorable to a finding that a respiratory disorder treated in service continued to bother the Veteran or remained chronic during the first 20 years after the Veteran's service discharge. 

The Veteran's VA clinical records, as noted above, are neither favorable nor unfavorable to the Veteran's claim since those records reflect only that the providers had little information regarding the onset of the Veteran's respiratory disability.

There are two medical opinions of record, one of which (the opinion of Dr. KS) is favorable to the Veteran, and one (the 2014 VA examination report) unfavorable to the Veteran.  Dr. KS opined that the Veteran's exposure to poor air quality, chemicals, and dust particles, contributed to the Veteran's COPD. Dr. KS provided no explanation for his conclusion and did not identify any clinical information of the Veteran's that was consistent with that opinion. 

The VA examiner opined that it was less than likely that the Veteran's current emphysema/COPD was related to his service. The VA examiner, very briefly, explained that the Veteran's history of smoking during the 20 years that elapsed between his service discharge and the first treatment for COPD was the likely cause of the COPD.  The examiner noted the absence of clinical diagnosis of a respiratory disorder due to dust, chemicals, asbestos, or other substances to which the Veteran was exposed in service.  The VA examiner noted review of the Veteran's history and clinical records as well as the examination and radiology report.  This explanation, while brief, is consistent with the history provided by the Veteran.  As noted above, the Board assumes the history provided by the Veteran is accurate.  The VA examiner documented review of both clinical records and history provided by the Veteran, and provided a brief explanation for his conclusions, so the Board finds that the VA opinion is more probative and persuasive than Dr. KS's opinion. 

Assuming the accuracy of the statements and history provided by the Veteran the unfavorable evidence outweighs the favorable evidence. The record before the Board at this time demonstrates that a current respiratory disability, claimed as emphysema or COPD, was not incurred during or as a result of the Veteran's service or any incident thereof, to include exposure to dust or other inhaled substances.  Because the evidence of record, favorable or unfavorable, is not lengthy, the Veteran is advised that any relevant evidence he may locate, including nonclinical evidence, could tip the balance of the evidence. 

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014). In this case, the Veteran's request to reopen the claim for service connection was submitted in March 2009. Shortly thereafter, in April 2009, the Veteran was notified of the criteria for service connection on the merits. In May 2010, the Veteran was notified of the prior denials, the basis for those denials, and the evidence that would be considered new and material. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.

The Board also finds that the duty-to-assist requirements have been fulfilled. The record demonstrates that numerous attempts have been made to obtain the Veteran's service medical records, to reconstruct service medical records, to obtain separately-filed hospital treatment records, and reflects that the Veteran is aware that the records have not been located. 

As noted above, in the absence of these records, the Veteran's statements regarding his service and all incidents thereof have been assumed to be accurate. Numerous attempts have been made to locate additional VA clinical treatment records, and the Veteran has afforded the opportunity to identify or submit any additional relevant clinical or nonclinical evidence. 

The Veteran attended an informal conference in August 2014 and was thereafter afforded VA examination. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board finds that VA has satisfied both the duty to assist the Veteran and the duty to notify the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The request to reopen a claim for service connection for a pulmonary disability, claimed as emphysema or COPD, is granted; the appeal is granted to this extent only.

The claim for service connection for a pulmonary disability, claimed as emphysema or COPD, is denied. 


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


